DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-21 are pending.

Response to Arguments
The Remarks of May 19, 2022 have been fully considered.  However, the rejection of claim 1 under 35 U.S.C. § 102 as anticipated Lemmons is determined to be proper and is, therefore, maintained.
On page 5 of the remarks, Applicant argues that Lemmons do not disclose or suggest a server comprising a processor that is configured to "generate an area within a video image of the live content responsive to a first operation of either the first terminal or a second terminal," and "select another content responsive to a second operation by either the first terminal or the second terminal. 
The requirements for a proper response to a rejection may be found in 37 CFR  1.111(b) and MPEP § 714.02; see also 707.07(a).  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of anticipation is allegedly in error.  The remarks in response to the anticipation rejection do not comply with 37 CFR 1.111(b) and MPEP § 714.02.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response. 
At the end of page 5 to the beginning of page 6, Applicant argues that Lemmons fails to disclose or suggest “generate an area within a video image of the live content responsive to a first operation of either the first terminal or a second terminal” 
Examiner disagrees:
Lemmons has a server 708 within which space or area for inserting an advertisement is designated based on a process or operation performed at the central computer 710 which is a second terminal different from the first terminal that provided the un-enhanced video to the server 708 (Para. 56, 57, 59, 60, 70-71 (combination of 708 and 710 form the retransmission cite of Lemmons-the boundary over object as an example is created at the re-transmission site-the boundary is created by operation performed by 710-the second terminal)).
Lemmons has a first terminal (fig. 7, 700) equivalent to applicant’s distribution terminal shown in (fig. 1, 122) of the originally filed specification and drawings. Because Lemmons has all the equivalent elements recited to perform the recited limitation as claimed.  Examiner maintains discloses or suggests “generate an area within a video image of the live content responsive to a first operation of either the first terminal or a second terminal” as recited in claim.
Note: the performance of the “generate……” limitation recited does not preclude interaction between the server and the second terminal it only requires that the generation occurs responsive to operation of the second terminal as recited in the Lemmons reference at the above citations.
Lemmons explicitly show the equivalence of first terminal, second terminal, server, and third terminal as shown in fig. 7, 700 (first), 708 (server), 710 (second), 728 (third).  So, examiner disagrees with applicant’s characterization of the Lemmons reference stating that Lemmons is silent on those elements. The conclusion that Lemmons does not disclose “generate an area within a video image of the live content responsive to a first operation of either the first terminal or a second terminal” because Lemmons is silent on first terminal or second terminal is erroneous because Lemmons explicitly has the equivalents of a first and second terminal as shown by the examiner.
In addition on pages 6-7 of the remarks, Applicant argues that Lemmons do not disclose or suggest “select another content responsive to a second operation by either the first terminal or the second terminal”.
Examiner disagrees:
The other content selected by Lemmons is an advertisement or a secondary stream and it is selected by the second terminal 710 and combined or overlaid unto the designated space in the un-enhanced video at the server 708 (Para. 70-71 (Para. 57, 70-71 (he placement/contour data is combined with the video signal in step 1110. Thus, the output signal after step 1110 is an enhanced video signal-the computer at the retransmission site is the second terminal 710-the combination of 710 and 708 forms the re-transmission site-while 704, 00 is the headend with 700 being the first terminal)).
Therefore Lemmons discloses or suggests “select another content responsive to a second operation by either the first terminal or the second terminal” as recited in claim 1.
Note: Because Lemmons discloses that the selection of advertisement is performed by the second terminal 710 the statement by applicant that Lemmons is silent on selecting another content responsive to the operation of the second terminal is erroneous.
Because Lemmons discloses each and every limitation in claim 1.  The anticipation rejection of claim 1 is maintained.

Similar responses apply to parallel claims 8 and 15 since the same limitations are argued.
The dependent claims do not distinguish over Lemmons of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lemmons, USPG_Pub. 2003/0028873.

	Regarding claims 1, 8, 15 Lemmons discloses a server comprising a processor configured to: 
receive a live content from a first terminal through a network (Para. 56, 57, 59, 60 (server 708 receives live broadcast content originated from 700 (first terminal), 704 for distribution over a network 726, link carrying 702 and two way link between 708 and 710)); 
generate an area within a video image of the live content responsive to a first operation of either the first terminal or a second terminal (Para. 57, 70 (designation of space for an advertisement in the live content broadcast is the first operation-performed by 708 which is a re-transmission site-see boundary around object for designated area within the video stream)); 
select another content responsive to a second operation by either the first terminal or the second terminal (Para. 57, 70-71 (he placement/contour data is combined with the video signal in step 1110. Thus, the output signal after step 1110 is an enhanced video signal-the computer at the retransmission site is the second terminal 710-the combination of 710 and 708 forms the re-transmission site-while 704, 00 is the headend with 700 being the first terminal))); and 
generate a distribution content by superimposing the other content on the area in the live content (Para. 57-58, 70-71), wherein the processor is configured to distribute the distribution content to a third terminal through the network (Para. 60 (the set top boxes are the third terminal devices receiving live content with overlaid advertisement in designated areas of the live program images)).  

Regarding claims 2, 9, 16 Lemmons discloses the server, wherein the processor is configured to generate the area within the video image of the live content responsive to the first operation of the first terminal (Para. 56-57, 62 (designation of space for an advertisement in the live content is the first operation)).  

Regarding claims 3, 10, 17 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the first terminal (Para. 56-57 (the selection of advertisement to be overlaid on the live program)).  

Regarding claims 4, 11, 18 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the second terminal (fig. 9; Para. 62 (authoring computer used by manual author-selects content to overlay using authoring computer)).

Regarding claims 5, 12, 19, Lemmons discloses the server, wherein the processor is configured to generate the area within the video image of the live content responsive to the first operation of the second terminal (fig, 9; Para. 57, 62, 65 (designation of space for an advertisement in the live content is the first operation- performed by an authoring computer)).  

Regarding claims 6, 13, 20 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the first terminal (fig. 7, 9; Para. 57 (the selection of advertisement to be overlaid on the live program performed by 708)). 

Regarding claims 7, 14, 21 Lemmons discloses the server, wherein the processor is configured to select the another content responsive to the second operation by the second terminal (fig. 7, 9; Para. 57 (the selection of advertisement to be overlaid on the live program)).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581. The examiner can normally be reached M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY BANTAMOI/Examiner, Art Unit 2423